DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 7, 9-12, 14, 15, 17, and 19 of U.S. Patent No. 11,343,707 (herein called “the ’707 Patent”).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application are broader than claims in the ’707 Patent.
Regarding claim 1 of the present application, claim 1 of the ’707 Patent discloses a device, comprising: 
one or more processors configured to (see 22:13): 
receive a request from a first User Equipment ("UE"), the request indicating a plurality of codecs, wherein the request includes a request to communicate with a second UE (see 22:17-21); 
determine a measure of reliability associated with a RAN to which the first UE is connected (see 22:14-16); and 
output, based on the determined measure of reliability and to the second UE, an indication that the first UE has requested to communicate with the second UE, wherein outputting the indication to the second UE includes (see 22:24-28): 
indicating, to the second UE, a first and second codec, of the plurality of codecs, when the measure of reliability associated with the RAN does not satisfy a threshold measure of reliability (see 22:28-32), and 
indicating, to the second UE, the first codec and not the second codec when the measure of reliability associated with the RAN satisfies the threshold measure of reliability (see 22:41-46).
Therefore, claim 1 of the ’707 Patent contains every element and thus anticipates claim 1 of the present application.  Claim 1 of the present application therefore is not patently distinct from the earlier patent claims and as such is unpatentable under obviousness-type double patenting.  A later claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  
Stated another way, claim 1 of the present application is a broader version of claim 1 of the ’707 Patent in that it omits one or more elements of claim 1 of the ’707 Patent.  Omission of an element whose function is not needed would be obvious to one of ordinary skill in the art.  

Regarding claim 8 of the present application, claim 14 of the ’707 Patent similarly discloses the limitations and is thus similarly rejected under obviousness-type double patenting.  

Regarding claim 15 of the present application, claim 9 of the ’707 Patent similarly discloses the limitations and is thus similarly rejected under obviousness-type double patenting.  

Regarding claim 2 of the present application, claim 2 of the ’707 Patent similarly discloses the limitations and is thus similarly rejected under obviousness-type double patenting.  

Regarding claim 3 of the present application, claim 3 of the ’707 Patent similarly discloses the limitations and is thus similarly rejected under obviousness-type double patenting.  

Regarding claim 4 of the present application, claim 1 of the ’707 Patent similarly discloses the limitations and is thus similarly rejected under obviousness-type double patenting.  

Regarding claim 5 of the present application, claim 1 of the ’707 Patent similarly discloses the limitations and is thus similarly rejected under obviousness-type double patenting.  

Regarding claim 6 of the present application, claim 4 of the ’707 Patent similarly discloses the limitations and is thus similarly rejected under obviousness-type double patenting.  

Regarding claim 7 of the present application, claim 7 of the ’707 Patent similarly discloses the limitations and is thus similarly rejected under obviousness-type double patenting.  

Regarding claim 9 of the present application, claim 15 of the ’707 Patent similarly discloses the limitations and is thus similarly rejected under obviousness-type double patenting.  

Regarding claim 10 of the present application, claim 19 of the ’707 Patent similarly discloses the limitations and is thus similarly rejected under obviousness-type double patenting.  

Regarding claim 11 of the present application, claim 14 of the ’707 Patent similarly discloses the limitations and is thus similarly rejected under obviousness-type double patenting.  

Regarding claim 12 of the present application, claim 14 of the ’707 Patent similarly discloses the limitations and is thus similarly rejected under obviousness-type double patenting.  

Regarding claim 13 of the present application, claim 4 of the ’707 Patent similarly discloses the limitations and is thus similarly rejected under obviousness-type double patenting.  (Parent claim 8 would also have been obvious in view of claim 1 as the one or more processors would have obviously required a memory or non-transitory computer-readable medium to store instructions to be performed by the processor(s).)

Regarding claim 14 of the present application, claim 17 of the ’707 Patent similarly discloses the limitations and is thus similarly rejected under obviousness-type double patenting.  

Regarding claim 16 of the present application, claim 10 of the ’707 Patent similarly discloses the limitations and is thus similarly rejected under obviousness-type double patenting.  

Regarding claim 17 of the present application, claim 11 of the ’707 Patent similarly discloses the limitations and is thus similarly rejected under obviousness-type double patenting.  

Regarding claim 18 of the present application, claim 9 of the ’707 Patent similarly discloses the limitations and is thus similarly rejected under obviousness-type double patenting.  

Regarding claim 19 of the present application, claim 12 of the ’707 Patent similarly discloses the limitations and is thus similarly rejected under obviousness-type double patenting.  

Regarding claim 20 of the present application, claim 7 of the ’707 Patent similarly discloses the limitations and is thus similarly rejected under obviousness-type double patenting.  (Parent claim 8 would also have been obvious in view of claim 1 as the method would have been obvious in view of the functions performed by the one or more processors.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0324235 to Mufti in view of U.S. Patent Application Publication 2018/0048748 to Lundstrom et al.

Regarding claim 1: Mufti discloses a device, comprising: 
one or more processors configured to (see at least processors 228 of Figure 2, for example): 
receive a request from a first User Equipment ("UE"), the request indicating a plurality of codecs, wherein the request includes a request to communicate with a second UE (disclosed throughout; see the initiation request 118 of Figure 1, which includes capabilities 126; as indicated in paragraphs 0034 and 0035, the capabilities 126 can include multiple codecs); 
determine a (performance parameter) (disclosed throughout; see element 232 of Figure 2, steps 606 and 608 of Figure 6, step 704 of Figure 7, steps 904 and 906 of Figure 9, for example; see also paragraphs 0063-0065 and the abstract, for example; as indicated in paragraph 0074, the utilization (block 306) can be determined before or after the SIP INVITE message is received from the initiating terminal; in Mufti, the performance parameter is at least the transcoder load as indicated in the figures and passages above); and 
output, based on the determined measure of reliability and to the second UE, an indication that the first UE has requested to communicate with the second UE, wherein outputting the indication to the second UE includes (the initiation request is forwarded to a second UE (such as UE 104 of Figure 1); in the examples of Mufti, the capabilities are modified (by removing/omitting a codec, for example), when the transcoder load satisfies a performance criteria (exceeds a limit); Mufti also discloses that when the transcoder load does not satisfy the performance criteria, the initiation request is not modified; for example, see paragraph 0131, which indicates that a boolean flag is used to indicate whether the message includes changes to the codec list; clearly, one value of the flag indicates that the codec list has not been changed; further, since the codec list is changed in response to the performance parameter/transcoder load satisfying a performance criteria, the codec list is not changed when the transcoder load does not satisfy the criteria): 
indicating, to the second UE, a first and second codec, of the plurality of codecs, when the (performance parameter) does not satisfy a threshold measure of reliability (as noted above, in the examples of Mufti, the capabilities are modified (by removing/omitting a codec, for example), when the transcoder load satisfies a performance criteria (exceeds a limit); for example, see paragraph 0131, which indicates that a boolean flag is used to indicate whether the message includes changes to the codec list; clearly, one value of the flag indicates that the codec list has not been changed; further, since the codec list is changed in response to the performance parameter/transcoder load satisfying a performance criteria, the codec list is not changed when the transcoder load does not satisfy the criteria), and 
indicating, to the second UE, the first codec and not the second codec when the (performance parameter) satisfies the threshold measure of reliability (as noted above, Mufti also discloses that when the transcoder load does not satisfy the performance criteria, the initiation request is not modified; for example, see paragraph 0131, which indicates that a boolean flag is used to indicate whether the message includes changes to the codec list; clearly, one value of the flag indicates that the codec list has not been changed; further, since the codec list is changed in response to the performance parameter/transcoder load satisfying a performance criteria, the codec list is not changed when the transcoder load does not satisfy the criteria). 
Mufti differs from the claimed invention in that Mufti does not explicitly indicate that the performance parameter includes a measure of reliability associated with a RAN to which the first UE is connected.  However, Lundstrom discloses a similar system which uses one codec (such as EVS) in one UE of a call and another codec (such as AMR-WB) in another UE of a call and transcodes between the two.  The decision regarding when to allow one codec at a particular UE is based on the quality of service at the particular UE’s RAN.  Specifically, codec switching decisions are based on “link quality information” (LQI), which is based on metrics such as packet errors, packet loss, packet jitter, etc.  That is, determining whether to allow transcoding of codecs by supporting EVS is based in part on whether the LQI/quality of service for the RAN meets the quality of service criteria.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mufti to include the LQI or quality of service of the RAN as part of the decision-making process for determining when to remove a codec from the initiation request and thus when transcoding is allowed.  The rationale for doing so would have been to improve the decision-making regarding transcoding resources and when to allow a terminal to use the EVS codec by taking the LQI into account as suggested by Lundstrom (see paragraphs 0004 and 0006, for example).  

Regarding claim 8: Mufti discloses a non-transitory computer-readable medium, storing a plurality of processor-executable instructions to (see at least the computer readable media 226 of Figure 2, for example): 
receive a request from a first User Equipment ("UE"), the request indicating a plurality of codecs, wherein the request includes a request to communicate with a second UE (disclosed throughout; see the initiation request 118 of Figure 1, which includes capabilities 126; as indicated in paragraphs 0034 and 0035, the capabilities 126 can include multiple codecs); 
determine a (performance parameter) (disclosed throughout; see element 232 of Figure 2, steps 606 and 608 of Figure 6, step 704 of Figure 7, steps 904 and 906 of Figure 9, for example; see also paragraphs 0063-0065 and the abstract, for example; as indicated in paragraph 0074, the utilization (block 306) can be determined before or after the SIP INVITE message is received from the initiating terminal; in Mufti, the performance parameter is at least the transcoder load as indicated in the figures and passages above); and 
output, based on the determined measure of reliability and to the second UE, an indication that the first UE has requested to communicate with the second UE, wherein outputting the indication to the second UE includes (the initiation request is forwarded to a second UE (such as UE 104 of Figure 1); in the examples of Mufti, the capabilities are modified (by removing/omitting a codec, for example), when the transcoder load satisfies a performance criteria (exceeds a limit); Mufti also discloses that when the transcoder load does not satisfy the performance criteria, the initiation request is not modified; for example, see paragraph 0131, which indicates that a boolean flag is used to indicate whether the message includes changes to the codec list; clearly, one value of the flag indicates that the codec list has not been changed; further, since the codec list is changed in response to the performance parameter/transcoder load satisfying a performance criteria, the codec list is not changed when the transcoder load does not satisfy the criteria): 
indicating, to the second UE, a first and second codec, of the plurality of codecs, when the measure of reliability associated with the RAN does not satisfy a threshold measure of reliability (as noted above, in the examples of Mufti, the capabilities are modified (by removing/omitting a codec, for example), when the transcoder load satisfies a performance criteria (exceeds a limit); for example, see paragraph 0131, which indicates that a boolean flag is used to indicate whether the message includes changes to the codec list; clearly, one value of the flag indicates that the codec list has not been changed; further, since the codec list is changed in response to the performance parameter/transcoder load satisfying a performance criteria, the codec list is not changed when the transcoder load does not satisfy the criteria), and 
indicating, to the second UE, the first codec and not the second codec when the measure of reliability associated with the RAN satisfies the threshold measure of reliability y (as noted above, Mufti also discloses that when the transcoder load does not satisfy the performance criteria, the initiation request is not modified; for example, see paragraph 0131, which indicates that a boolean flag is used to indicate whether the message includes changes to the codec list; clearly, one value of the flag indicates that the codec list has not been changed; further, since the codec list is changed in response to the performance parameter/transcoder load satisfying a performance criteria, the codec list is not changed when the transcoder load does not satisfy the criteria).
Mufti differs from the claimed invention in that Mufti does not explicitly indicate that the performance parameter includes a measure of reliability associated with a RAN to which the first UE is connected.  However, Lundstrom discloses a similar system which uses one codec (such as EVS) in one UE of a call and another codec (such as AMR-WB) in another UE of a call and transcodes between the two.  The decision regarding when to allow one codec at a particular UE is based on the quality of service at the particular UE’s RAN.  Specifically, codec switching decisions are based on “link quality information” (LQI), which is based on metrics such as packet errors, packet loss, packet jitter, etc.  That is, determining whether to allow transcoding of codecs by supporting EVS is based in part on whether the LQI/quality of service for the RAN meets the quality of service criteria.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mufti to include the LQI or quality of service of the RAN as part of the decision-making process for determining when to remove a codec from the initiation request and thus when transcoding is allowed.  The rationale for doing so would have been to improve the decision-making regarding transcoding resources and when to allow a terminal to use the EVS codec by taking the LQI into account as suggested by Lundstrom (see paragraphs 0004 and 0006, for example).  

Regarding claim 15: Mufti discloses a method, comprising: 
receiving a request from a first User Equipment ("UE"), the request indicating a plurality of codecs, wherein the request includes a request to communicate with a second UE (disclosed throughout; see the initiation request 118 of Figure 1, which includes capabilities 126; as indicated in paragraphs 0034 and 0035, the capabilities 126 can include multiple codecs); 
determining a (performance parameter) (disclosed throughout; see element 232 of Figure 2, steps 606 and 608 of Figure 6, step 704 of Figure 7, steps 904 and 906 of Figure 9, for example; see also paragraphs 0063-0065 and the abstract, for example; as indicated in paragraph 0074, the utilization (block 306) can be determined before or after the SIP INVITE message is received from the initiating terminal; in Mufti, the performance parameter is at least the transcoder load as indicated in the figures and passages above); and 
outputting, based on the determined measure of reliability and to the second UE, an indication that the first UE has requested to communicate with the second UE, wherein outputting the indication to the second UE includes (the initiation request is forwarded to a second UE (such as UE 104 of Figure 1); in the examples of Mufti, the capabilities are modified (by removing/omitting a codec, for example), when the transcoder load satisfies a performance criteria (exceeds a limit); Mufti also discloses that when the transcoder load does not satisfy the performance criteria, the initiation request is not modified; for example, see paragraph 0131, which indicates that a boolean flag is used to indicate whether the message includes changes to the codec list; clearly, one value of the flag indicates that the codec list has not been changed; further, since the codec list is changed in response to the performance parameter/transcoder load satisfying a performance criteria, the codec list is not changed when the transcoder load does not satisfy the criteria): 
indicating, to the second UE, a first and second codec, of the plurality of codecs, when the (performance parameter) does not satisfy a threshold measure of reliability (as noted above, in the examples of Mufti, the capabilities are modified (by removing/omitting a codec, for example), when the transcoder load satisfies a performance criteria (exceeds a limit); for example, see paragraph 0131, which indicates that a boolean flag is used to indicate whether the message includes changes to the codec list; clearly, one value of the flag indicates that the codec list has not been changed; further, since the codec list is changed in response to the performance parameter/transcoder load satisfying a performance criteria, the codec list is not changed when the transcoder load does not satisfy the criteria), and 
indicating, to the second UE, the first codec and not the second codec when the (performance parameter) satisfies the threshold measure of reliability (as noted above, Mufti also discloses that when the transcoder load does not satisfy the performance criteria, the initiation request is not modified; for example, see paragraph 0131, which indicates that a boolean flag is used to indicate whether the message includes changes to the codec list; clearly, one value of the flag indicates that the codec list has not been changed; further, since the codec list is changed in response to the performance parameter/transcoder load satisfying a performance criteria, the codec list is not changed when the transcoder load does not satisfy the criteria).
Mufti differs from the claimed invention in that Mufti does not explicitly indicate that the performance parameter includes a measure of reliability associated with a RAN to which the first UE is connected.  However, Lundstrom discloses a similar system which uses one codec (such as EVS) in one UE of a call and another codec (such as AMR-WB) in another UE of a call and transcodes between the two.  The decision regarding when to allow one codec at a particular UE is based on the quality of service at the particular UE’s RAN.  Specifically, codec switching decisions are based on “link quality information” (LQI), which is based on metrics such as packet errors, packet loss, packet jitter, etc.  That is, determining whether to allow transcoding of codecs by supporting EVS is based in part on whether the LQI/quality of service for the RAN meets the quality of service criteria.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mufti to include the LQI or quality of service of the RAN as part of the decision-making process for determining when to remove a codec from the initiation request and thus when transcoding is allowed.  The rationale for doing so would have been to improve the decision-making regarding transcoding resources and when to allow a terminal to use the EVS codec by taking the LQI into account as suggested by Lundstrom (see paragraphs 0004 and 0006, for example).  

Regarding claims 2, 9, and 16: Mufti, modified, discloses the limitations wherein the one or more processors are further configured to: transcode traffic, received from the first UE via the RAN, from the first codec to the second codec when the measure of reliability associated with the RAN does not satisfy the threshold measure of reliability (disclosed throughout; as indicated above, in the combination of Mufti and Lundstrom, the network element allows a UE to use the EVS codec and the corresponding transcoding resources when the quality of service in the RAN is poor; see abstract and paragraphs 0018 and 0042 of Mufti, for example; see paragraph 0173, for example, for examples of how the transcoding resources are allocated).

Regarding claims 3, 10, and 17: Mufti, modified, discloses the limitations wherein indicating the first codec and not the second codec to the second UE includes: outputting a Session Initiation Protocol ("SIP") message, with an offer of the first codec and without an offer of the second codec, to the second UE (disclosed throughout; see paragraphs 0031-0032, which indicate that the signaling used in Mufti includes SIP messages; see also paragraphs 0034-0038, for example, which indicate that the anchoring network device receives and modifies a SIP INVITE message which offers a first codec without an offer of the second codec).

Regarding claims 5 and 12: Mufti, modified, discloses the limitations wherein indicating, to the second UE, the first codec and not the second codec includes modifying a list of codecs provided by the first UE in the request (disclosed throughout; see Figure 1, for example, which indicates that the initiation request 132 includes modified capabilities; further, as indicated in at least paragraphs 0031-0038, these capabilities that are modified, include at least a list of a plurality of codecs).

Regarding claims 6 and 13: Mufti, modified, discloses the limitations modifying the list of codecs provided by the first UE comprises: removing an offer of the second codec from a P-Access-Network-Info ("PANI") header or a Session Description Protocol ("SDP") component of a SIP message associated with the first UE (disclosed throughout; see paragraph 0034, for example, which indicates that the codec information is included in an SDP component and thus also removed from the SDP).  

Regarding claims 7, 14, and 20: Mufti, modified, discloses the limitations wherein the one or more processors are further configured to: 38PATENTAttorney Docket No. 20200317C1 
generate a predictive model based on a pattern between service degradation occurring at the RAN at a particular time and a particular event taking place at the same particular time (see paragraph 0065, for example, which indicates that the historical data can be used to predict future loaded conditions corresponding to significant events such as an earthquake or a world series game); and
 transcode communications, from the first UE via the RAN, from the first codec to the second codec during a subsequent time based on the predictive model (see paragraph 0065 of Mufti, for example, which indicates that the system can proactively determine utilization at a third (future) time based on occurrence of one of the significant events; the transcoding can be adjusted proactively based on this proactive model).

Regarding claim 19: Mufti, modified, discloses the limitations wherein indicating, to the second UE, the first codec and not the second codec includes removing an offer of the second codec from a P-Access-Network-Info ("PANI") header or a Session Description Protocol ("SDP") component of a SIP message associated with the first UE (disclosed throughout; see paragraph 0034, for example, which indicates that the codec information is included in an SDP component and thus also removed from the SDP).  

Allowable Subject Matter
Claims 4, 11, and 18 would be allowable if rewritten to overcome the rejection under obviousness-type double patenting set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2019/0068676 to Kwok et al discloses a method of network configuration which includes dynamically adjusting the voice codec.
U.S. Patent Application Publication 2018/0176266 to Filart discloses a network core facilitating terminal interoperation using transcoding and by modifying a SIP request.
U.S. Patent 9,826,072 to Filart et al discloses a network-terminal interoperation using transcoding.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        October 7, 2022